DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 12/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-7, 13-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 recites the limitation "a transmission section that is disposed between the culture-medium outlet and the pump in the culture container". This limitation renders the claim ambiguous because it is unclear whether it is the transmission section or the pump that is “in the culture container”. For the purpose of examination on the merits, the Examiner is interpreting the limitation as meaning that the transmission section is in the culture container and between the culture-medium outlet and the pump.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5, 19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cuello et al. (US Patent Application Publication 2020/0318054).
Regarding claim 1, Cuello et al. discloses a cell culture device (para. 6, 40) (Fig. 1a, sheet 1 of 13) comprising:

a porous impeller (reads on an adsorbing member) comprising a porous material defining pores (read on adsorption holes) (para. 40-41, 50); 
wherein each of the pores (adsorption holes) has a diameter of about 1 nm to about 1 µm (para. 50).
Regarding the limitation of wherein impurities are generated from the cells during culturing the cells and each of the holes having a diameter that is smaller than the cells and larger than the impurities such that adsorbing member adsorbs the impurities by the holes, this is a recitation of intended use and has been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). Cuello et al. discloses every positively recited structural element of the claim and furthermore Cuello et al. discloses a member having holes of a diameter of about 1 nm to about 1 µm. The device of Cuello et al. is fully capable of operating in the manner claimed, as a user could culture cells larger than 1 µm but producing impurities less than 1 µm (e.g., muscle cells have such a size and produce impurities such as lactic acid, which has a size of less than 1 nm as evidenced by Applicant’s specification) in the device and such impurities would necessarily be capable of adsorbing into the adsorbing member via the holes. 
Regarding claim 4, Cuello et al. discloses a stirring mechanism comprising a stirring vane (called blade) wherein the vane is disposed in the culture container and is rotatable about a predetermined rotating shaft (para. 40-42) (Fig. 1a). 
Regarding claim 5, Cuello et al. discloses wherein the adsorbing member constitutes at least a portion of the stirring vane (para. 40-41, 50). 

Regarding claim 22, the cells are not a positively recited structural element of the device and therefore claim limitations relating to features of the cells are a recitation of intended use of the device. The device disclosed by Cuello et al. is configured to conduct cultures of various cell types (para. 6) and would be fully capable of conducting a culture of cells having a diameter in the range of 10 µm- 30 µm.

Claims 1-4, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razavi-Shirazi et al. (US Patent Application Publication 2015/0125901).
Regarding claim 1, Razavi-Shirazi et al. discloses a bioreactor (cell culture device) (para. 207) (Fig. 1, sheet 1 of 1) comprising:
a vessel (cell culture container) (100) configured to accommodate cells and a culture medium (para. 4, 207); and
an adsorbing member comprising a porous material defining adsorption holes (para. 131-132, 207),
wherein each of the adsorption holes has a diameter of about 0.3 nm to 2 nm (para. 132) such that the adsorbing member adsorbs compounds in the vessel by the adsorption holes (para. 131-132, 207).
Regarding the limitation of wherein impurities are generated from the cells during culturing the cells and each of the holes having a diameter that is smaller than the cells and larger than the impurities such that adsorbing member adsorbs the impurities by the holes, this is a recitation of intended use and has been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate 
Regarding claim 2, Razavi-Shirazi et al. discloses wherein the adsorption holes have diameters of 0.3 nm-2 nm, as set forth above. As to the limitation of the diameters being smaller than proteins contained in the culture medium, the vessel (culture container) disclosed by Razavi-Shirazi et al. defines an interior volume capable of containing medium and various components and would be fully capable of containing proteins therein; furthermore, proteins exist that have diameters of several nanometers and Applicant’s own specification provides evidence that adsorption holes having a diameter of 0.38 nm to 2 nm (a range almost identical to that of Razavi-Shirazi et al.) are smaller than proteins. Therefore, Razavi-Shirazi et al. meets the claim limitation. 
Regarding claim 3, Razavi-Shirazi et al. discloses wherein the adsorbing member comprises zeolite or silica (para. 132). 
Regarding claim 4, Razavi-Shirazi et al. discloses wherein the device comprising a stirring mechanism comprising a stirring vane disposed in the vessel (culture container) and rotatable about a predetermined rotating shaft (para. 207) (Fig. 1). 
Regarding claim 16, Razavi-Shirazi et al. discloses wherein the device comprises a culture medium outlet (108) that is connected to the vessel (culture container) and is configured to discharge 
Regarding claim 22, the cells are not a positively recited structural element of the device and therefore claim limitations relating to features of the cells are a recitation of intended use of the device. The device disclosed by Razavi-Shirazi et al. comprises a vessel having an inner volume capable of culturing various cell types and would be fully capable of conducting a culture of cells having a diameter in the range of 10 µm- 30 µm.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over, Razavi-Shirazi et al. (US Patent Application Publication 2015/0125901).
Regarding claim 21, Razavi-Shirazi et al. discloses wherein the adsorption holes have diameters of 0.3 nm-2 nm, as set forth above. It has been held that prior art which teaches a range overlapping or 
Should it be found that Razavi-Shirazi et al. does not anticipate the claimed range, it has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). The prior art range is nearly identical to the claimed range, with the upper bounds of the respective ranges being the same and the lower bound of the prior art range extending beyond the claimed range by only 0.08 nm. Therefore, a prima facie case of obviousness exists in view of Razavi-Shirazi et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cuello et al. (US Patent Application Publication 2020/0318054).
Regarding claim 2, Cuello et al. discloses wherein the diameters of the adsorption holes are about 1 nm to about 1 µm, as set forth above. 

Nonetheless, it has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). Proteins are structures having a diameter generally on the order of a few to several nanometers and therefore the claim language covers adsorption holes having diameters of a few to several nanometers or less. Indeed, Cuello et al. discloses a diameter range (about 1 nm to about 1 µm) overlapping this range. Therefore, a prima facie case of obviousness exists in view of Cuello et al. 
Regarding claim 21, discloses wherein the diameters of the adsorption holes are about 1 nm to about 1 µm, as set forth above. 
Cuello et al. does not expressly teach wherein the diameters are equal to or smaller than 2 nm and larger than 0.38 nm.
Nonetheless, it has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). Cuello et al. discloses a diameter range (about 1 nm to about 1 µm) overlapping this range. Therefore, a prima facie case of obviousness exists in view of Cuello et al. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cuello et al. (US Patent Application Publication 2020/0318054) in view of Hirafuji et al. (US Patent Application Publication 2009/0317304).
Regarding claim 3, Cuello et al. discloses wherein the impeller (adsorbing member) comprises a porous ceramic material (para. 48, 50).
Cuello et al. is silent as to the adsorbing member comprising activated charcoal, silica, alumina, or zeolite.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the adsorbing member disclosed by Cuello et al. to comprise silica, as Hirafuji et al. discloses that such a material was known in the art to be useful as a porous ceramic material in the context of cell handling devices, and the skilled artisan would have been motivated to select a particular porous ceramic material recognized in the art to be suitable for forming a cell handling component. 

Claims 9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cuello et al. (US Patent Application Publication 2020/0318054) in view of Antwiler (US Patent Application Publication 2011/0275056).
Regarding claim 9, Cuello et al. discloses that in operation, the device can be used to culture within the culture container cells that rely on glucose as a food source (para. 4, 55).
Cuello et al. is silent as to the device comprising a sensor that is disposed in the culture container and that is configured to measure a concentration of a specific substance contained in the culture medium in the culture container.
Antwiler discloses that it was known in the art to provide a glucose sensor for measuring glucose consumption during a cell culture process (para. 42, 44).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Cuello et al. to comprise a glucose sensor (i.e., a sensor configured to measure a concentration of glucose, a specific substance, contained in the culture medium) in the culture container, based on the teachings of Antwiler, in order to ensure that glucose conditions within the culture container are suitable for continued cell growth. 

Antwiler further discloses providing a pump configured to supply glucose to the culture medium in a culture container (para. 44, 47).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the device disclosed by Cuello et al. to comprise a pump configured to supply glucose to the culture medium in the culture container, as taught by Antwiler, in order to allow glucose to be replenished for the continuance of cell culture.
Regarding claim 12, Cuello et al. in view of Antwiler teaches the glucose (the specific substance) sensor and pump configured to supply glucose, as set forth above.
Antwiler further discloses that the pump is configured to supply glucose to the culture medium to reach a pre-determined concentration based upon readings from the glucose sensor (para. 44, 47).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the device disclosed by Cuello et al. such that when the concentration measured by the glucose sensor is equal to or smaller than a predetermined threshold value, the pump is configured to supply glucose to the culture medium, based on the teachings of Antwiler, in order to ensure that glucose concentrations remain sufficiently high for cell growth. 
Regarding claim 15, Cuello et al. discloses the adsorbing member and Cuello et al. in view of Antwiler teaches monitoring the concentration of glucose (the specific substance) in the culture container with a sensor, as set forth above. 
The limitation of wherein when the concentration of the specific substance contained in the culture medium measured by the sensor is lower than a predetermined threshold, the adsorbing member comes into contact with the cell culture medium, is a recitation of intended use of the device . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cuello et al. (US Patent Application Publication 2020/0318054) in view of Antwiler (US Patent Application Publication 2011/0275056) as applied to claim 9, and in further view of Jing et al. (US Patent Application Publication 2019/0352589).
Regarding claim 10, Cuello et al. in view of Antwiler teaches monitoring the concentration of glucose (the specific substance) in the culture container with a sensor, as set forth above.
The prior art combination is silent as to the device comprising a display configured to display the concentration of glucose (the specific substance), the concentration being measured by the sensor. 
Jing et al. discloses a cell culture device used to culture glucose-consuming cells in culture medium and a glucose sensor for detecting an amount of glucose in the culture medium (para. 67-78, 82). The device further comprises a display configured to display the concentration of glucose measured by the sensor (para. 72, 82).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device taught by modified Cuello et al. to comprise a display configured to display the concentration of glucose measured by the sensor, as taught by Jing et al., in order to allow a user to conveniently determine whether glucose conditions are conducive to cell culture. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cuello et al. (US Patent Application Publication 2020/0318054) in view of Al Rowaihi et al. (US Patent Application Publication 2021/0164001).
Regarding claim 16, Cuello et al. discloses that the culture container is configured to conduct a cell culture such as a culture of carbon-consuming microorganisms therein (para. 3, 6).
Cuello et al. is silent as to the device comprising a culture medium outlet connected to the culture container and configured to discharge the culture medium in the culture container, and a pump that is connected to the culture container and is configured to supply the culture medium into the culture container.
Al Rowaihi et al. discloses a cell culture device for culturing carbon-consuming microorganisms (para. 163-165) (Fig. 9, sheet 9 of 10), comprising a culture container for conducting a cell culture including a culture medium (811) (para. 163, 165), a culture medium outlet connected to the culture container and configured to discharge the culture medium in the culture container (para. 166-167) (Fig. 9), and a pump connected to the culture container and configured to supply the culture medium into the culture container (para. 166-170). Such a configuration allows culture medium discharged from the culture container to be used in a secondary fermentation process and/or to be recycled back to the culture container (para. 166-170) (Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Cuello et al. to comprise a culture medium outlet connected to the culture container and configured to discharge the culture medium in the culture container, and a pump that is connected to the culture container and is configured to supply the culture medium into the culture container, based on the teachings of Al Rowaihi et al., in order to 
Regarding claim 17, Cuello et al. in view of Al Rowaihi et al. teaches the culture medium outlet and the pump for allowing culture medium from the culture container to be used in a secondary fermentation process and/or to be recycled back to the culture container, as set forth above. 
Al Rowaihi et al. further discloses a separator (820) provided on the outlet (para. 166) (Fig. 9) that allows culture medium and fermentation products produced in the culture container to flow through but prevents the cells from flowing through (para. 166, 170). The separator reads on the claimed transmission section through which impurities and pass and cells cannot pass because it allows fluid to flow (i.e. transmission occurs) and because although the separator does not allow cells to pass, it would allow impurities to pass (as impurities, such as waste product molecules and compounds, are small compounds that would be able to pass, since Al Rowaihi et al. discloses that other small compounds such as fermentation products and culture medium can pass through the separator, see para. 165-166). Al Rowaihi et al. meets the limitation of the separator (820) being disposed between the outlet and the pump because the separator (820) is downstream of the pump (medium is pumped into the culture container 811 before it reaches the separator 820, see para. 166-170 and Fig. 9) and upstream of the outlet (medium passes through the separator before it is discharged through the outlet into a secondary bioreactor 821, see para. 166-167 and Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the device taught by Cuello et al. to comprise a separator (transmission section) disposed between the outlet and the pump and through which impurities can pass and cells cannot pass from a side of the pump towards a side of the outlet, as taught by Al Rowaihi et al., in order to allow the culture medium from the culture container to be used in a secondary fermentation process and/or to be recycled back to the culture container as discussed above in the culture container, it has been held that the rearrangement of parts of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04), and the skilled artisan would have found it obvious to place the separator in various locations between the pump and the outlet, including inside the culture container, in order to allow culture medium to be removed but cells retained.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kato et al. (JP 02280823 A) is directed to a stirring vane comprising a porous material having microscale holes (see attached machine translation of written description).
Castillo et al. (US Patent Application Publication 2014/0370588) is directed to rotational filter comprising a porous material, within a cell culture container.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799